Citation Nr: 1120612	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for right ear hearing loss, prior to April 11, 2005.

2.  Entitlement to an initial compensable rating for bilateral hearing loss, beginning April 11, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2005 issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, that granted service connection for right ear hearing loss, with an initial, noncompensable (0 percent rating), effective August 10, 2001.  The Veteran timely appealed the assigned rating.  A rating action in August 2005 denied service connection for a left ear hearing loss.  The Veteran timely appealed this action. 

In February 2009, the Board remanded the claim on appeal, to the VA Regional Office (RO) in Columbia, South Carolina, via the AMC, for further action.  While the case was in remand status, in an April 2010 rating decision, the AMC granted service connection for left ear hearing loss, effective April 11, 2005.  Thus, beginning April 11, 2005, the AMC characterized the Veteran's hearing loss disability as bilateral hearing loss, and assigned a single, noncompensable rating for the disability.  Accordingly, the Board has characterized the issues as they are listed on the title page.

After completing the requested development, the AMC continued to deny an initial compensable rating for hearing loss and returned the matter to the Board for further appellate consideration.

As was noted in the Board's February 2009 remand, the Veteran's service representative maintains that the evidence raises an inferred claim for special monthly compensation for loss of use of a creative organ.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  Since the August 10, 2001, effective date of service connection for right ear hearing loss, right ear hearing loss has been manifested by Level I hearing.

3.  Since the April 11, 2005, effective date of service connection for bilateral hearing loss, both right and left ear hearing loss has been manifested by Level I hearing.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right ear hearing loss prior to April 11, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85 including Diagnostic Code 6100, 4.86 (2010).

2.  The criteria for an initial compensable rating for bilateral hearing loss from April 11, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85 including Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for right ear hearing loss was received in August 2001.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in August 2001.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Subsequently, the claim was reviewed and the June 2005 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claims for compensable initial ratings for right ear hearing loss and bilateral hearing loss are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in this case.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of September 2002, April 2005, and October 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claims on appeal is warranted

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Where a claim for a higher evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.  
Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VIA is used when the examiner certifies the use of speech discrimination tests is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f) (2010).

The Board notes that "...disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).

Factual Background 

In a September 2002 VA audiology examination report, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
20
20
30
35
26.25
LEFT
10
20
25
30
35
27.5

The Veteran's speech discrimination ability was 92 percent correct in the right ear and 92 percent correct in the left ear.  

In an April 27, 2005, VA audiology examination report, pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
20
25
30
35
27.5
LEFT
15
20
30
35
40
31

The Veteran's speech discrimination ability was 92 percent correct in the right ear and 92 percent correct in the left ear.  The Veteran reported noticing a slight decrease in his hearing, that he had to turn the television up to a louder level, and that his wife had to repeat herself when speaking to him, but that he still had difficulty understanding her.  

In an October 2009 VA audiology examination report, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
30
35
40
50
38.75
LEFT
25
25
30
40
50
36.25

The Veteran's speech discrimination ability was 96 percent correct in the right ear and 96 percent correct in the left ear.  It was noted that the Veteran was not presently employed due to heart problems, but that his hearing loss had no significant effects on his occupation.  

Analysis

The Board has reviewed the record and considered the Veteran's contentions.  The claims are denied for reasons stated below.

Under Table VI of 38 C.F.R. § 4.85, the findings of each of the three VA audiological examinations of record from the August 10, 2001, date of service connection for right ear hearing loss equate to Level I hearing acuity in each ear.  The Board also notes that, prior to April 11, 2005, the Veteran's left ear has been assigned a Roman Numeral designation for hearing impairment of Level I, as, during that period of time, it was not service-connected.  See 38 C.F.R. § 4.85(f) (2010).  These results translate to a noncompensable (0 percent) rating under Diagnostic Code 6100 both prior to and since April 11, 2005.  There are no audiological examination findings or other evidence of record indicating that the Veteran's hearing is worse than reflected in these VA audiological examinations.

Furthermore, the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) have never been 55 decibels or more, and puretone thresholds have never been noted to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable in this case.

Thus, the evidence is against the Veteran's claims for an initial compensable rating for service-connected right ear hearing loss prior to April 11, 2005, and an initial compensable rating for bilateral hearing loss, beginning April 11, 2005, and there is no basis for staged rating of the Veteran's hearing loss disability at any time pursuant to Fenderson.  Accordingly the appeal must be denied.  

Finally, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the Veteran's hearing loss disability has not been so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  The Board recognizes that, in the audiological evaluation reports of record, functional effects of the Veteran's hearing loss were discussed, such his need to turn the television up to a louder level, and the difficulty understanding what his wife was saying to him, even when she repeated herself.  However, such functional impairment is not exceptional for hearing loss rated noncompensable under VA regulations.  Moreover, the Veteran's bilateral hearing loss has not necessitated frequent periods of hospitalization and there is no objective evidence that it resulted in marked interference with his employment.  In this regard, the Board points out the October 2009 VA examiner's notation that the Veteran was not presently employed due to heart problems, but that his hearing loss had no significant effects on his occupation.

In short, the facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun, 22 Vet. App. at 115.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, and because there is no showing that the criteria for invoking the procedures for assignment of a higher rating on an extra-schedular basis are met, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

An initial compensable rating for right ear hearing loss, prior to April 11, 2005, is denied.

An initial compensable rating for bilateral hearing loss, beginning April 11, 2005, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


